Case 18-08024-JDP            Doc 33   Filed 03/08/19 Entered 03/08/19 18:18:04          Desc Main
                                      Document     Page 1 of 4



                              UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF IDAHO

In Re:
                                                        Bankr. Case No. 17-40037-JDP
     J & J CHEMICAL, INC.,
                                                        Chapter 11
                         Debtors.

R. WAYNE KLEIN, Chapter 11 Plan
Administrator,

                         Plaintiff,
                                                        Adv. Proceeding No. 18-8024-JDP
v.

JONATHAN PEIRSOL     (aka JON PEIRSOL),

                             Defendant.

                                          DEFAULT JUDGMENT


         Plaintiff R. Wayne Klein’s Motion for Default Judgment, Dkt. No. 25, having come

before the Court for hearing March 5, 2019, where an evidentiary record in support of the

request for Default Judgment was made, and, as set forth in the Findings of Fact and Conclusions

of Law on the record at the March 5, 2019, hearing, good cause appearing thereby,

         IT IS HEREBY ORDERED THAT JUDGMENT BE ENTERED as follows:

         1.     Counts I and II of the Complaint sought to avoid the fraudulent transfer of certain

funds paid to the Idaho Attorney General’s Office. Judgment is hereby entered in favor of

Plaintiff and against Defendant Jonathan Peirsol (the “Defendant”) on Counts I and II in an

amount of $60,025.00;

         2.     Counts III and IV of the Complaint sought to avoid the fraudulent transfer of a

certain “Right to Payment from [Jeffery] Simcox.” The transfer, as identified in the Complaint,
Case 18-08024-JDP         Doc 33   Filed 03/08/19 Entered 03/08/19 18:18:04              Desc Main
                                   Document     Page 2 of 4



was effectuated by a May 5, 2016, Settlement, Release, No Disparagement, and Non-Compete

Agreement and associated 2016 Promissory Note (the “2016 Note”). Judgment is hereby entered

in favor of Plaintiff and against Defendant on Counts III and IV:

            a. Avoiding the transfer from J&J Chemical, Inc., to Defendant of the right to

               receive payments from Simcox;

            b. Awarding Plaintiff the recovery of any payments already made by Simcox under

               the 2016 Note, including (i) recovery of any already-made payments that are

               currently being held in trust by a third party, and (ii) a Judgment against

               Defendant on Counts III and IV in an amount of $14,865.00 for funds already

               paid to Defendant under the 2016 Note; and

            c. Allowing Plaintiff to recover any to-be-paid amounts from Simcox under the

               2016 Note;

       3.      Counts V and VI of the Complaint sought to avoid the fraudulent transfer of cash

to Defendant. Judgment is hereby entered in favor of Plaintiff and against Defendant on Counts

V and VI in an amount of $119,315.02 for cash withdrawals from J & J Chemical’s bank

accounts, and in an amount of $2,500.00 for a check that was written from a J & J Chemical,

Inc., account to Defendant;

       4.      Count VII of the Complaint sought to avoid a post-petition transfer of cash to

Defendant. Judgment is hereby entered in favor of Plaintiff and against Defendant on Count VII

in an amount of $30.00;

       5.      Counts VIII and IX of the Complaint sought to avoid the fraudulent transfer of

certain account-to-account transfers of funds from J&J Chemical, Inc., bank accounts to bank

accounts owned by Defendant or family members of Defendant. Judgment is hereby entered in
Case 18-08024-JDP          Doc 33    Filed 03/08/19 Entered 03/08/19 18:18:04          Desc Main
                                     Document     Page 3 of 4



favor of Plaintiff against Defendant on Counts VIII and IX in an amount of $40,030.97;

        6.        Count XI of the Complaint sought a monetary damages award against Defendant

for breach of fiduciary duty by payment of personal expenses with J & J Chemical, Inc., funds.

Judgment is hereby entered in favor of Plaintiff and against Defendant on Count XI in the

following amounts:

             a. $136,802.72 for transfers made to Wells Fargo for personal expenses;

             b. $48,873.68 for transfers made to Capital One for personal expenses;

             c. $227.55 for transfers made to DirecTV for personal expenses;

             d. $45,583.77 for transfers made to American Express for personal expenses;

             e. $11,000.00 for transfers made to ODS Technologies/TVG Network for personal

                  expenses;

             f. $13,925.01 for transfers for miscellaneous personal expenses; and

             g. $21,347.89 for transfers made to Hyundai Capital America, Inc., d/b/a Kia Motors

                  Finance for personal expenses.

        7.        The combined amount of the Judgment in favor of Plaintiff and against Defendant

in Counts I through IX and XI is $514,526.61. The last transfer sought to be avoided or

recovered under this Judgment occurred, post-petition, on April 14, 2017, and Plaintiff is entitled

to pre-judgment interest on the Judgment amount from that date. As of March 6, 2019, the

amount of Pre-Judgment Interest (at 12%) is $116,889.17, and the Total Judgment Amount in

favor of Plaintiff and against Defendant is $631,415.78.



//end of text//
Case 18-08024-JDP      Doc 33   Filed 03/08/19 Entered 03/08/19 18:18:04     Desc Main
                                Document     Page 4 of 4



Dated: March 8, 2019




Honorable Jim D. Pappas
United States Bankruptcy Judge




Default Judgment submitted by Jason R. Naess, counsel for Plaintiff, R. Wayne Klein
